CNI CHARTER FUNDS AHA Diversified Equity Fund Institutional Class Shares Class N Shares Supplement dated February 29, 2008 to Prospectuses dated January 31, 2008 This supplements certain information contained in the Prospectuses and should be read in conjunction with the Prospectuses. The following paragraphs are inserted after the sixth paragraph on page 23 of the Institutional Class Prospectus and after the last paragraph on page 18 of the Class N Prospectus. Turner Investment Partners, Inc. (“Turner”) serves as an additional sub-advisor to a portion of the AHA Diversified Equity Fund effective February 29, 2008.Turner is located at 1205 Westlakes Dr., Suite 100, Berwyn, Pennsylvania 19312, is employee-owned and has been providing investment advisory services to clients such as pension funds, foundations, public companies, other asset managers, financial advisors, and individuals since 1990. Day-to-day management of the portion of the AHA Diversified Equity Fund managed by Turner is the responsibility of its Core Growth Equity Investment Team, which is led by Robert E. Turner with co-managers Mark D. Turner, Robb J. Parlanti and Halie W.
